As filed pursuant to Rule 424(b)(3) Registration Statement File No. 333-121561 PROSPECTUS SUPPLEMENT NO.10 DATEDAUGUST 6, 2007 Charter Communications, Inc. This document supplements the Prospectus, datedApril 13, 2006,Prospectus Supplement No. 1, dated April 14, 2006, Prospectus Supplement No. 2, dated May 30, 2006, Prospectus Supplement No. 3, dated June 27, 2006, Prospectus Supplement No. 4, dated September 20, 2006, Prospectus Supplement No. 5, dated October 4, 2006,Prospectus Supplement No. 6,dated November 14, 2006, Prospectus Supplement No. 7, dated December 13, 2006, Prospectus Supplement No. 8, dated December 21, 2006,Prospectus Supplement No. 9, dated June 1, 2007andProspectus Supplement No. 9A, dated June 26, 2007 (collectively, the "Prospectus"), relating to the resale by certain holders of up to $862,500,000 aggregate principal amount of Charter Communications, Inc.’s 5.875% convertible senior notes due 2009 (the "Notes") and shares of common stock issuable upon conversion thereof. This Prospectus Supplement relates to the resale by the holders of the Notes. The information appearing in the Selling Securityholder table included in this Prospectus Supplement, as of the date hereof, supersedes the information in the table appearing under the heading "Selling Securityholders" in the Prospectus. If the information in this Prospectus Supplement is inconsistent with any information contained in the Prospectus or in the reports, proxy statements or other documents previously filed with the Securities and Exchange Commission (collectively, the "SEC Reports") incorporated by reference in the Prospectus or delivered in connection therewith, the Prospectus and/or any SEC Report, as applicable, shall be deemed superseded by this Supplement. In all other ways, the Prospectus shall remain unchanged. This Prospectus Supplement should be read in conjunction with, and may not be delivered or utilized without, the Prospectus. INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE We file annual, quarterly, special reports and other information with the SEC. We are incorporating by reference certain information we have filed with the SEC, which means that we disclose important information to you by referring you to those documents. The information incorporated by reference is an important part of this document, and information that we file later with the SEC will automatically update and supersede this information. Specifically, we incorporate by reference the documents listed below and any future filings made with the SEC under Section 13 or 15(d) of the Exchange Act (excluding any information furnished but not filed) prior to the termination of this offering (collectively, the "SEC Reports"): our annual report on Form 10-K for the year ended December 31, 2006; our quarterly reports on Form 10-Q for the quarter ended March 31, 2007 and June 30, 2007, and our current reports on Form 8-K filed on February 9, 2007, February 28, 2007, March 12, 2007, March 14, 2007, April 11, 2007, May 3, 2007, May 15, 2007 and August 2, 2007. In addition, all documents filed by us under Sections 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934 after the date of this prospectus supplement and before the sale of all of the common stock covered hereby or the termination of this offering shall be deemed to be incorporated by reference into this prospectus supplement from the respective dates of filing of such documents. Upon request, we will provide you without charge, a copy of any or all of the documents incorporated by reference, other than exhibits to such documents unless the exhibits are specifically incorporated by reference in the documents. Please direct requests to: Secretary Charter Communications, Inc. 12405 POWERSCOURT DRIVE ST. LOUIS, MISSOURI 63131 (314) 965-0555 The information in the above reports and any future filings we make with the SEC speak only as of the respective dates thereof or, where applicable, the dates identified therein. You may read and copy any document we file at the SEC’s public reference room at 450 Fifth Street, N.W., Washington, D.C., as well as the SEC’s regional offices. Please call the SEC at 1-800-SEC-0330 for further information relating to the public reference rooms. These SEC filings are also available to the public at the SEC’s web site at www.sec.gov. You should rely only on the information incorporated by reference or provided in this prospectus supplement. We have not authorized anyone else to provide you with other information. The information appearing in the table below, as of the date hereof, supersedes the information in the table appearing under the heading "Selling Securityholders" in the Prospectus: Convertible Senior Notes Shares of Class A Common Stock Shares of Class A Principal Common Amount of Amount of Stock Notes Owned Notes That Owned Shares That Selling Securityholder Before Offering May Be Sold Before Offering May Be Sold ADAR Investment Fund LTD $ 22,145,000 $ 22,145,000 9,150,825 9,150,825 AG Offshore Convertibles, Ltd. $ 30,500,000 $ 30,500,000 12,603,304 12,603,304 AHFP Context $ 300,000 $ 300,000 123,966 123,966 AIG Annuity Insurance Company $ 1,790,000 $ 1,790,000 739,669 739,669 AIG Life Insurance Company $ 520,000 $ 520,000 214,876 214,876 Akanthos Arbitrage Master Fund, LP $ 16,000,000 $ 16,000,000 6,611,569 6,611,569 American General Life and Accident Insurance Company $ 540,000 $ 540,000 223,140 223,140 American General Life Insurance Company $ 1,070,000 $ 1,070,000 442,148 442,148 American International Life Assurance Company of New York $ 40,000 $ 40,000 16,528 16,528 Argent Classic Convertible Arbitrage Fund L.P. $ 2,590,000 $ 2,590,000 1,070,247 1,070,247 Argent Classic Convertible Arbitrage Fund II, L.P. $ 350,000 $ 350,000 144,628 144,628 Argent Classic Convertible Arbitrage Fund (Bermuda) Ltd. $ 7,670,000 $ 7,670,000 3,169,421 3,169,421 Argent Opportunities Fund LLC $ 150,000 $ 150,000 61,983 61,983 Banc of America Securities LLC (1) $ 350,000 $ 350,000 144,628 144,628 Basso Fund Ltd. $ 2,392,000 $ 2,392,000 988,429 988,429 Basso Holdings Ltd. $ 5,290,000 $ 5,290,000 2,185,950 2,185,950 Basso Multi-Strategy Holding Fund Ltd. $ 11,290,000 $ 11,290,000 4,665,288 4,665,288 BBT Fund, L.P. $ 3,000,000 $ 3,000,000 1,239,669 1,239,669 Bear, Stearns & Co., Inc. (1) $ 1,000,000 $ 1,000,000 413,223 413,223 BlackRock Liechtenstein Global Trust High Yield $ 1,580,000 $ 1,580,000 652,892 652,892 BNY Capital Markets, Inc. $ 885,000 $ 885,000 365,702 365,702 Canyon Balanced Equity Master Fund, Ltd. $ 375,000 $ 375,000 154,958 154,958 Canyon Value Realization Fund L.P. $ 760,000 $ 760,000 314,049 314,049 Canyon Value Realization MAC 18, Ltd. $ 35,000 $ 35,000 14,462 14,462 CC Convertible Arbitrage, Ltd. $ 4,950,000 $ 4,950,000 2,045,454 2,045,454 Citadel Equity Fund Ltd. $ 10,000,000 $ 10,000,000 4,132,231 4,132,231 Citigroup Global Markets, Inc.(1) $ 23,751,000 $ 23,751,000 9,814,461 9,814,461 Citigroup Global Markets Ltd.(1) $ 141,387,000 $ 141,387,000 58,424,374 58,424,374 CNH CA Master Account, L.P. $ 1,500,000 $ 1,500,000 619,834 619,834 Concentrated Alpha Partners, L.P. $ 1,050,000 $ 1,050,000 433,884 433,884 Context Convertible Arbitrage Fund, LP $ 1,725,000 $ 1,725,000 712,809 712,809 Context Convertible Arbitrage Offshore, Ltd. $ 5,400,000 $ 5,400,000 2,231,404 2,231,404 Corporate High Yield III, Inc. $ 945,000 $ 945,000 390,495 390,495 Corporate High Yield V, Inc. $ 1,555,000 $ 1,555,000 642,561 642,561 Corporate High Yield VI, Inc. $ 1,625,000 $ 1,625,000 671,487 671,487 Convertible Senior Notes Shares of Class A Common Stock Shares of Class A Principal Common Amount of Amount of Stock Notes Owned Notes That Owned Shares That Selling Securityholder Before Offering May Be Sold Before Offering May Be Sold Corporate High Yield Fund, Inc. $ 875,000 $ 875,000 361,570 361,570 Credit Suisse First Boston Europe LTD (1) $ 25,000,000 $ 25,000,000 10,330,577 10,330,577 Credit Suisse First Boston LLC (1) $ 3,000,000 $ 3,000,000 1,239,669 1,239,669 CRT Capital Group LLC $ 7,300,000 $ 7,300,000 3,016,528 3,016,528 CSS, LLC $ 1,500,000 $ 1,500,000 619,834 619,834 Cyrus Opportunities Master Fund II, Ltd. $ 2,000,000 $ 2,000,000 826,446 826,446 DBAG London $ 13,600,000 $ 13,600,000 5,619,834 5,619,834 D.E. Shaw Valence Portfolios, L.L.C. $ 3,500,000 $ 3,500,000 1,446,280 1,446,280 Deephaven Domestic Convertible Trading Ltd. $ 4,650,000 $ 4,650,000 1,921,487 1,921,487 Delaware Delchester Fund $ 1,080,000 $ 1,080,000 446,280 446,280 Delaware Diversified Income Fund $ 415,000 $ 415,000 171,487 171,487 Delaware Dividend Income Fund $ 557,000 $ 557,000 230,165 230,165 Delaware Group Equity Funds I-Delaware Balanced Fund Series $ 10,000 $ 10,000 4,132 4,132 Delaware High-Yield Opportunities Fund $ 300,000 $ 300,000 123,966 123,966 Delaware VIP Diversified Income Series $ 65,000 $ 65,000 26,859 26,859 Delaware VIP High Yield Series $ 655,000 $ 655,000 270,661 270,661 Deutsche Bank Securities Inc. (1) $ 4,584,000 $ 4,584,000 1,894,214 1,894,214 Dividend & Income Fund $ 165,000 $ 165,000 68,181 68,181 DKR Saturn Multi-Strategy Holding Fund Ltd. $ 2,000,000 $ 2,000,000 826,446 826,446 Duma Master Fund, L.P. $ 1,000,000 $ 1,000,000 413,223 413,223 Edge Investment Master Fund, LTD $ 3,500 $ 3,500 1,446 1,446 Empyrean Capital Fund, LP $ 4,315,000 $ 4,315,000 1,783,057 1,783,057 Empyrean Capital Overseas Benefit Plan Fund, Ltd $ 832,000 $ 832,000 343,801 343,801 Empyrean Capital Overseas Fund, Ltd $ 7,353,000 $ 7,353,000 3,038,429 3,038,429 Eton Park Fund, L.P. $ 1,872,000 $ 1,872,000 773,553 773,553 Eton Park Master Fund, Ltd. $ 2,928,000 $ 2,928,000 1,209,917 1,209,917 Fidelity Advisor Series II: Fidelity Advisor High Income Advantage Fund (2) $ 22,580,000 $ 22,580,000 9,330,578 9,330,578 Fidelity Financial Trust: Fidelity Convertible Securities Fund (2) $ 11,300,000 $ 11,300,000 4,669,421 4,669,421 Fidelity Financial Trust: Fidelity Strategic Dividend & Income Fund (2) $ 700,000 $ 700,000 289,256 289,256 Fidelity Management Trust Company on behalf of funds and accounts managed by it (3) $ 7,420,000 $ 7,420,000 3,066,115 3,066,115 Finch Tactical Plus Class B $ 200,000 $ 200,000 82,644 82,644 Fore Convertible Master Fund, Ltd. $ 1,500,000 $ 1,500,000 619,834 619,834 Fore ERISA Fund, Ltd. $ 179,000 $ 179,000 73,966 73,966 Fore Multi Strategy Master Fund, Ltd. $ 350,000 $ 350,000 144,628 144,628 Convertible Senior Notes Shares of Class A Common Stock Shares of Class A Principal Common Amount of Amount of Stock Notes Owned Notes That Owned Shares That Selling Securityholder Before Offering May Be Sold Before Offering May Be Sold Fore Opportunity Fund, LP $ 69,000 $ 69,000 28,512 28,512 Fore Opportunity Offshore Fund, Ltd $ 231,000 $ 231,000 95,454 95,454 Gaia Offshore Master Fund Ltd. $ 77,000 $ 77,000 31,818 31,818 Geode U.S. Convertible Arbitrage Fund, aggregated account of Geode Capital Master Fund Ltd. $ 3,000,000 $ 3,000,000 1,239,669 1,239,669 Global Dividend & Income Fund $ 40,000 $ 40,000 16,528 16,528 Goldman, Sachs & Co. (1) $ 49,638,000 $ 49,638,000 20,511,568 20,511,568 Grace Brothers, Ltd. $ 1,500,000 $ 1,500,000 619,834 619,834 Greywolf Capital Overseas Fund $ 6,475,000 $ 6,475,000 2,675,619 2,675,619 Greywolf Capital Partners II LP $ 1,525,000 $ 1,525,000 630,165 630,165 Greywolf High Yield Master Fund $ 2,000,000 $ 2,000,000 826,446 826,446 Guggenheim Portfolio Company VIII (Cayman), Ltd. $ 1,138,000 $ 1,138,000 470,247 470,247 HFR RVA Combined Master Trust $ 125,000 $ 125,000 51,652 51,652 Highbridge International LLC $ 36,520,000 $ 36,520,000 15,090,907 15,090,907 Institutional Benchmarks Master Fund, Ltd. $ 35,000 $ 35,000 14,462 14,462 JP Morgan Securities (1) $ 3,000,000 $ 3,000,000 1,239,669 1,239,669 Kamunting Street Master Fund, LTD $ 22,500,000 $ 22,500,000 9,297,519 9,297,519 KBC Financial Products USA Inc. $ 4,885,000 $ 4,885,000 2,018,594 2,018,594 KDC Convertible Arbfund L.P. $ 2,000,000 $ 2,000,000 826,446 826,446 Kingdon Associates $ 4,180,000 $ 4,180,000 1,727,272 1,727,272 Kingdon Family Partnership $ 634,000 $ 634,000 261,983 261,983 Laurel Ridge Capital, LP $ 5,000,000 $ 5,000,000 2,066,115 2,066,115 LDG Limited $ 322,000 $ 322,000 133,057 133,057 Lehman Brothers, Inc. $ 5,000,000 $ 5,000,000 2,066,115 2,066,115 Lehman Brothers International Europe $ 8,410,000 $ 8,410,000 3,475,206 3,475,206 Lincoln National Life Insurance Company Separate Account 20 $ 590,000 $ 590,000 243,801 243,801 Lydian Overseas Partners Master Fund LP $ 6,500,000 $ 6,500,000 2,685,950 2,685,950 Lyxor/ Context Fund Ltd. $ 1,075,000 $ 1,075,000 444,214 444,214 Lyxor Gaia II Fund, Ltd. $ 23,000 $ 23,000 9,504 9,504 M Kingdon Offshore Ltd. $ 10,986,000 $ 10,986,000 4,539,668 4,539,668 Man Mac I, Limited $ 3,391,000 $ 3,391,000 1,401,239 1,401,239 Managed Account Series: Bond High Income $ 200,000 $ 200,000 82,644 82,644 Managed Account Series: High Income Portfolio $ 325,000 $ 325,000 134,297 134,297 Marathon Global Convertible Master Fund Ltd. $ 1,500,000 $ 1,500,000 619,834 619,834 Merced Partners Limited Partnership $ 2,500,000 $ 2,500,000 1,033,057 1,033,057 Merrill Lynch Bond High Income Fund (1) $ 9,000,000 $ 9,000,000 3,719,007 3,719,007 Merrill Lynch Global Investment Series: Income Strategies Fund (1) $ 5,000,000 $ 5,000,000 2,066,115 2,066,115 MLIF US High Yield Fund, Inc. (1) $ 500,000 $ 500,000 206,611 206,611 ML Master US High Yield Fund, Inc. (1) $ 2,200,000 $ 2,200,000 909,090 909,090 Mohican VCA Master Fund, Ltd. $ 500,000 $ 500,000 206,611 206,611 Morgan Stanley Convertible Securities Trust $ 800,000 $ 800,000 330,578 330,578 MSS Convertible Arbitrage 1 c/o TQA Investors, LLC $ 31,000 $ 31,000 12,809 12,809 Nader Tavakoli $ 400,000 $ 400,000 165,289 165,289 National Bank of Canada $ 700,000 $ 700,000 289,256 289,256 Oppenheimer Capital Income Fund $ 5,000,000 $ 5,000,000 2,066,115 2,066,115 Oppenheimer Convertible Securities Fund $ 2,000,000 $ 2,000,000 826,446 826,446 Optimum Fixed Income Fund $ 65,000 $ 65,000 26,859 26,859 Convertible Senior Notes Shares of Class A Common Stock Shares of Class A Principal Common Amount of Amount of Stock Notes Owned Notes That Owned Shares That Selling Securityholder Before Offering May Be Sold Before Offering May Be Sold PIMCO Convertible Fund $ 275,000 $ 275,000 113,636 113,636 President and Fellows of Harvard College $ 350,000 $ 350,000 144,628 144,628 PSEG Master Employee Benefit Plan Trust $ 200,000 $ 200,000 82,644 82,644 Putnam Convertible Income-Growth Trust $ 8,425,000 $ 8,425,000 3,481,404 3,481,404 Putnam High Income Bond Fund $ 2,075,000 $ 2,075,000 857,437 857,437 Quattro Fund Ltd. $ 1,250,000 $ 1,250,000 516,528 516,528 Raytheon Savings & Investment Plan Trust $ 150,000 $ 150,000 61,983 61,983 Regiment Capital, Ltd. $ 650,000 $ 650,000 268,595 268,595 Ritchie Capital Structure Arbitrage Trading, Ltd. $ 12,000,000 $ 12,000,000 4,958,677 4,958,677 Royal Bank of Canada (Norshield) (1) $ 100,000 $ 100,000 41,322 41,322 Royal Bank of Ontario $ 2,000,000 $ 2,000,000 826,446 826,446 Salomon Brothers Asset Management, Inc. (1) $ 9,350,000 $ 9,350,000 3,863,635 3,863,635 Saranac Capital Management L.P. on behalf of Citigroup Alternative Investments Diversified Arbitrage Strategies Fund Ltd. $ 357,000 $ 357,000 147,520 147,520 Saranac Capital Management L.P. on behalf of Citigroup Alternative Investments Enhanced Arbitrage Strategies Fund $ 65,000 $ 65,000 26,859 26,859 Saranac Capital Management L.P. on behalf of Citigroup Alternative Investments QIP Multi Strategy Arbitrage Portfolio $ 1,692,000 $ 1,692,000 699,173 699,173 Saranac Capital Management L.P. on behalf of Saranac Erisa Arbitrage LTD $ 698,000 $ 698,000 288,429 288,429 Saranac Capital Management L.P. on behalf of Saranac Erisa Arbitrage LP $ 48,000 $ 48,000 19,834 19,834 Saranac Capital Management L.P. on behalf of Saranac Arbitrage LTD $ 40,000 $ 40,000 16,528 16,528 Satellite Asset Management, L.P. $ 12,300,000 $ 12,300,000 5,082,644 5,082,644 Severn River Master Fund, Ltd. $ 8,000,000 $ 8,000,000 3,305,784 3,305,784 Sphinx Convertible Arbitrage Fund SPC $ 350,000 $ 350,000 144,628 144,628 Sphinx Fund c/o TQA Investors, LLC $ 496,000 $ 496,000 204,958 204,958 Sphinx Special Situations Fund SPC $ 35,000 $ 35,000 14,462 14,462 SRI Fund, L.P. $ 180,000 $ 180,000 74,380 74,380 St. Albans Partners Ltd. $ 1,000,000 $ 1,000,000 413,223 413,223 Sturgeon Limited $ 71,000 $ 71,000 29,338 29,338 Susquehanna Capital Group $ 6,980,000 $ 6,980,000 2,884,297 2,884,297 SuttonBrook Capital Portfolio LP $ 12,500,000 $ 12,500,000 5,165,288 5,165,288 Tamarack International, Ltd. $ 2,500,000 $ 2,500,000 1,033,057 1,033,057 Tempo Master Fund, LP $ 2,000,000 $ 2,000,000 826,446 826,446 Tenor Opportunity Master Fund Ltd. $ 4,200,000 $ 4,200,000 1,735,537 1,735,537 The Canyon Value Realization Fund (Cayman) Ltd. $ 2,260,000 $ 2,260,000 933,884 933,884 The High-Yield Bond Portfolio $ 15,000 $ 15,000 6,198 6,198 Convertible Senior Notes Shares of Class A Common Stock Shares of Class A Principal Common Amount of Amount of Stock Notes Owned Notes That Owned Shares That Selling Securityholder Before Offering May Be Sold Before Offering May Be Sold The PRS Convertible Arbitrage Master Fund $ 75,000 $ 75,000 30,991 30,991 The PRS Convertible Arbitrage Master FundII $ 40,000 $ 40,000 16,528 16,528 The United States Life Insurance Company in the City of New York $ 40,000 $ 40,000 16,528 16,528 TQA Master Fund, Ltd. $ 2,836,000 $ 2,836,000 1,171,900 1,171,900 TQA Master Plus Fund, Ltd. $ 4,551,000 $ 4,551,000 1,880,578 1,880,578 Tribeca Global Convertible Investments LTD $ 12,000,000 $ 12,000,000 4,958,677 4,958,677 UBS AG London Branch $ 45,500,000 $ 45,500,000 18,801,651 18,801,651 UBS AG London F/ B/ O HFS $ 5,000,000 $ 5,000,000 2,066,115 2,066,115 UBS O’Connor LLC F/B/O O’Connor Global Convertible Arbitrage II Master Limited $ 176,000 $ 176,000 72,727 72,727 UBS O’Connor LLC F/B/O O’Connor Global Convertible Arbitrage Master Limited $ 6,000,000 $ 6,000,000 2,479,338 2,479,338 Univest Convertible Arbitrage Fund II Ltd. (Norshield) $ 100,000 $ 100,000 41,322 41,322 USAA High-Yield Opportunities Fund $ 50,000 $ 50,000 20,661 20,661 Van Kampen Harbor Fund $ 1,200,000 $ 1,200,000 495,867 495,867 Wachovia Bank National Association $ 2,295,000 $ 2,295,000 948,347 948,347 Whitebox Convertible Arbitrage Partners, L.P. $ 3,000,000 $ 3,000,000 1,239,669 1,239,669 Whitebox Hedged High Yield Partners, L.P. $ 1,000,000 $ 1,000,000 413,223 413,223 White River Securities LLC $ 1,000,000 $ 1,000,000 413,223 413,223 Wolverine Convertible Arbitrage Fund Limited $ 250,000 $ 250,000 103,305 103,305 World Income Fund, Inc. $ 800,000 $ 800,000 330,578 330,578 Yield Strategies Fund I, L.P. $ 500,000 $ 500,000 206,611 206,611 Yield Strategies Fund II, L.P. $ 500,000 $ 500,000 206,611 206,611 Zurich Institutional Benchmarks Master Fund Ltd. c/o TQA Investors, LLC $ 696,000 $ 696,000 287,603 287,603 (1) These entities and/or their affiliates have provided, and may from time to time provide, investment banking services to Charter Communications, Inc. and its subsidiaries, including, among other things, acting as lead and/or co-manager with respect to offerings of debt and equity securities. (2) The entity is a registered investment fund (the "Fund") advised by Fidelity Management & Research Company ("FMR Co."), a registered investment adviser under the Investment Advisers Act of 1940, as amended. FMR Co., 82 Devonshire Street, Boston, Massachusetts 02109, a wholly-owned subsidiary of FMR Corp. and an investment adviser registered under Section 203 of the Investment Advisers Act of 1940, is the beneficial owner of 14,961,471 shares (not including the shares into which the notes are convertible) of the Common Stock outstanding of the Company as a result of acting as investment adviser to various investment companies registered under Section 8 of the Investment Company Act of 1940. Edward C. Johnson 3d, FMR Corp., through its control of FMR Co., and the Fund each has sole power to dispose of the Securities owned by the Fund. Neither FMR Corp. nor Edward C. Johnson 3d, Chairman of FMR Corp., has the sole power to vote or direct the voting of the shares owned directly by the Fund, which power resides with the Fund’s Board of Trustees. The Fund is an affiliate of a broker-dealer. The Fund purchased the Securities in the ordinary course of business and, at the time of the purchase of the Securities to be resold, the Fund did not have any agreements or understandings, directly or indirectly, with any person to distribute the notes or conversion shares. (3) Shares indicated as owned by such entity are owned directly by various private investment accounts, primarily employee benefit plans for which Fidelity Management Trust Company ("FMTC") serves as trustee or managing agent. FMTC is a wholly-owned subsidiary of FMR Corp. and a bank as defined in Section 3(a)(6) of the Securities Exchange Act of 1934, as amended. FMTC is the beneficial owner of 0 shares (not including the shares into which the notes are convertible) of the Common Stock outstanding of the Company as a result of its serving as investment manager of the institutional account(s). Edward C. Johnson 3d and FMR Corp., through its control of Fidelity Management Trust Company, each has sole dispositive power over 0 shares and sole power to vote or to direct the voting of 0 shares of Common Stock owned by the institutional account(s) as reported above. If, after the date of this prospectus, a securityholder notifies us pursuant to the registration rights agreement of its intent to dispose of convertible senior notes pursuant to the registration statement, we may supplement this prospectus to include that information. If, after the date of this prospectus, a secuityholder notifies us pursuant to the registration rights agreement of its intent to dispose of convertible senior notes pursuant to the registration statement, we may supplement this prospectus to include that information.
